 1   TORRES|TORRES-STALLINGS
     A LAW CORPORATION
 2   David A. Torres, SBN:135059
 3   1318 K. Street
     Bakersfield, CA 93301
 4   Tel: (661)326-0857
     Fax: (661)326-0936
 5   Email: dtorres@lawtorres.com
 6   Attorney for:
 7   Cesar Larios-Ortega
                                      UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                        Case No. 1:19-CR-00200 NONE-SKO

12                       Plaintiff,

13           v.                                        STIPULATION AND ORDER TO
                                                       CONTINUE SENTENCING HEARING
14    CESAR LARIOS-ORTEGA,

15                       Defendants.

16
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17
     DROZD AND CHRISTOPHER D. BAKER, ASSISTANT UNITED STATES ATTORNEY:
18
            COMES NOW Defendant, CESAR LARIOS-ORTEGA, by and through his attorney of
19
     record, DAVID A. TORRES hereby requesting that the sentencing hearing currently set for
20
     Friday, June 11, 2021, be continued to Friday, July 16, 2021, at 8:30 a.m.
21
            A meeting has been scheduled for Thursday afternoon, June 10, 2021, which is relevant to
22
     sentencing and will determine whether Mr. Larios-Ortega is entitled to Safety Valve
23
     consideration. As such, the defense will not be prepared to proceed to sentencing on Friday, June
24
     11, 2021. Defendant Larios-Ortega is prepared to exclude time up to and including July 16, 2021.
25
            ///
26
            ///
27
            ///
28
                                                      1
 1

 2   IT IS SO STIPULATED.
                                                             Respectfully Submitted,
 3   DATED: June 8, 2021                                     /s/ David A Torres         ___
                                                             DAVID A. TORRES
 4                                                           Attorney for Defendant
                                                             Cesar Larios-Ortega
 5

 6

 7   DATED: June 8, 2021                                     /s/Christopher D. Bakers______
                                                             CHRISTOPHER D. BAKER
 8                                                           Assistant U.S. Attorney
 9

10
                                                 ORDER
11

12          IT IS SO OREDERED that the sentencing hearing currently set for Friday, June 11, 2021

13   be continued to Friday, July 16, 2021 at 8:30 a.m.

14   IT IS SO ORDERED.
15
        Dated:     June 8, 2021
16                                                    UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
